Comstock, J.
This was a proceeding by appellee against appellants to foreclose a lien for street improvements. Appellant the State Life Insurance Company did not appear, and was defaulted; as to the other parties the issues were formed and a trial resulted in a finding and judgment in favor of appellee.
The assignment of errors is joint as to all of the appellants (defendants below). Its specifications are (1) that the court erred in overruling the demurrer of the appellants and each of them to the complaint; (2) in overruling the separate demurrer of Ellen Leary; (3) in overruling the separate demurrer of Patrick Leary; (I) in overruling the motion of appellants Leary to modify the judgment.
No authorities need he cited in support of the proposition that unless a joint assignment of errors is good as to all the parties thereto it is good as to neither. Appellant the State Life Insurance 'Company was defaulted. It filed no demurrer; made no motion to modify the decree. No question is presented by the record. Judgment affirmed.